          Case 1:19-cv-00047-ABJ Document 12 Filed 05/10/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


CATO INSTITUTE,

                       Plaintiff,

               v.                                                      Civil Action No. 1:19-cv-00047-ABJ

UNITED STATES SECURITIES AND EXCHANGE
COMMISSION; JAY CLAYTON, in his official capacity as
Chairman of the U.S. Securities and Exchange Commission;
and VANESSA A. COUNTRYMAN, 1 in her official
capacity as Acting Secretary of the U.S. Securities and
Exchange Commission,

                       Defendants.




                            DEFENDANTS’ MOTION TO DISMISS


       Defendants the United States Securities and Exchange Commission (“Commission”), Jay

Clayton, in his official capacity as Chairman of the Commission, and Vanessa A. Countryman, in

her official capacity as Acting Secretary of the Commission, by and through undersigned

counsel, respectfully move pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) to

dismiss the First Amended Complaint (ECF No. 11) because this Court does not have

jurisdiction over Plaintiff Cato Institute’s (“Cato”) cause of action because Cato lacks standing,

its claim is not ripe, and it has failed to state a claim upon which relief can be granted.




1
 Vanessa A. Countryman was named Acting Secretary of the U.S. Securities and Exchange
Commission effective March 11, 2019, when former SEC Secretary Brent J. Fields stepped
down.
         Case 1:19-cv-00047-ABJ Document 12 Filed 05/10/19 Page 2 of 3



       In support of this motion, Defendants respectfully refer the Court to the accompanying

Memorandum of Points and Authorities and exhibits. A proposed Order is also attached.



Dated: May 10, 2019                         Respectfully submitted,

                                        By: /s/ Matthew S. Ferguson
                                           MATTHEW S. FERGUSON
                                           Senior Counsel
                                           MELINDA HARDY
                                           Assistant General Counsel
                                           JEFFREY A. BERGER
                                           Senior Litigation Counsel

                                            U.S. Securities and Exchange Commission
                                            Office of the General Counsel
                                            100 F Street NE
                                            Washington, DC 20549

                                            FergusonMA@sec.gov
                                            202-551-3840 (Ferguson)
                                            Fax: 202-772-9263
         Case 1:19-cv-00047-ABJ Document 12 Filed 05/10/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019, I served the foregoing Defendants’ Motion to

Dismiss upon the counsel for Plaintiff via ECF.

                                             /s/ Matthew S. Ferguson
                                            MATTHEW S. FERGUSON
                                            Senior Counsel
                                            U.S. Securities and Exchange Commission
                                            Office of the General Counsel
                                            100 F Street NE
                                            Washington, DC 20549
                                            FergusonMA@sec.gov
                                            202-551-3840
                                            Fax: 202-772-9263
